Citation Nr: 1143342	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-15 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased disability evaluation in excess of 30 percent for benign positional vertigo, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1953 to May 1954. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The appeal was Remanded for extraschedular consideration in March 2011.  The veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in December 2010. 


FINDINGS OF FACT

1.  The Veteran contends that he is entitled to an extraschedular evaluation because service-connected vertigo limited his employment options when he worked and unpredictable falls would likely prevent him from working.

2.  The VA Director of Compensation and Pension Service has concluded that an extraschedular rating is not warranted during the pendency of this appeal and has supported that conclusion with factual findings. 

CONCLUSION OF LAW

The criteria for an extraschedular evaluation are not met.  38 C.F.R. §§ 3.321(b)(1), 4.16 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran continues to contend that he is entitled to a higher evaluation than the maximum authorized schedular evaluation for vertigo, in part because the schedular rating is not sufficient to compensate him for the impairment of his occupational opportunities that occurred while he was working.  The Veteran also contends that his service-connected vertigo may cause him to be unemployable due to unpredictable falling.  

Before addressing these contentions, the Board will first address VA's notice and assistance duties to the Veteran with regard to substantiating the claim for extraschedular benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The extraschedular claim on appeal arose as part of a claim for service connection.  In particular, the Veteran was advised of the criteria for establishing service connection in letters issued in January 2007 and July 2007.  The claim was granted, and the appeal for an extraschedular evaluation arises from the initial rating assigned for disability due to vertigo following the initial grant of service connection.  The Veteran has consistently, since that time, stated that the VA rating criteria do not include consideration of the multiple disabling aspects of his disability.  Thus, the Veteran has demonstrated that, if there was any defect in the content or timing of notice to him about criteria for an extraschedular rating, such notice defect was not prejudicial.  

The Veteran demonstrated, at his 2010 hearing before the Board, that he understood the criteria for a schedular rating and the criteria for an extraschedular rating.  The Board determined, in March 2011 decision denying an increased rating on a schedular basis, that VA had met all VCAA notice requirements.  

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In this case, the Veteran has supplied evidence and testimony regarding the effects of his disability on his employment and activities of daily living.  The Director, Compensation Service, has reviewed the Veteran's claims file to afford the Veteran extraschedular consideration.  The actions directed by the Board in its March 2011 Decision and Remand have been completed as directed.  

As the Veteran has not identified any additional evidence pertinent to the exceptional nature of his disability picture, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Claim for an extraschedular evaluation

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In this case, the Veteran has been awarded a 30 percent evaluation under 38 C.F.R. § 4.87, DC 6204, which provides the criteria for rating peripheral vestibular disorders.  A 30 percent evaluation is the maximum schedular evaluation authorized under the rating schedule.  A 30 percent evaluation is assigned for peripheral vestibular disorders manifested by dizziness and occasional staggering.  

The Veteran testified that the schedular criteria for do not account for his limitations of ability to perform activities of daily living, loss of work time, and lost employment opportunities.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board directed, in March 2011, that the Director, Compensation Service, consider whether an extraschedular disability evaluation should be assigned. 
 
Compensation ratings are based upon the average impairment of earning capacity.  To accord justice in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2011).  In other words, by regulation, an extraschedular rating may be considered when a case presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1). 

In its referral of the claim to the Director, the Board noted that the 30 percent schedular evaluation under DC 6204 encompassed only the manifestations of the Veteran's vertigo, and did not necessarily consider the Veteran's occupational impairment, to include the Veteran's contention of impairment of earning prior to retirement, or current impairment of employability.  The Board directed the RO to determine whether the claimant's limitations of unemployability presented an exceptional disability picture such as "marked interference with employment" or "frequent periods of hospitalization" such that justice required an extraschedular rating under 38 C.F.R. § 3.321(b)(1) or a finding of individual unemployability on an extraschedular basis.

The criteria for an extraschedular evaluation under § 3.321(b)(1) differ from the criteria for an extraschedular evaluation under § 4.16(b).  The Board notes that the May 2011 opinion of the Director, Compensation Service, correctly notes that the Veteran's claim for an extraschedular evaluation must be considered separately under each of the two regulations.  The Director discussed the criteria under both 38 C.F.R. § 3.321(b) and under 38 C.F.R. § 4.16(b), and properly set forth findings of fact and conclusions addressing each of the regulations.   

The Director considered comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Director reviewed each VA examination and each statement of symptoms by the Veteran during the course of the appeal.  The Director noted that the Veteran testified, at his hearing, that he had some dizziness almost every day, and tingling in the face about every two weeks.  

The Director noted the Veteran's testimony that he had not actually fallen as a result of the service-connected "spells" since an episode after his wife's death.  The claims file reflects that the Veteran's spouse died in 2008.  The Director noted that the Veteran had not required emergency treatment during the pendency of the claim due to any injury sustained as the result of the service-connected positional vertigo.  The Veteran reported that the vertigo interfered with gardening and other chores such as repairs around the home.  

The Director concluded that the Veteran's 30 percent rating by analogy under DC 6204 encompassed his frequent periods of dizziness, with less frequent effects on vision, and with infrequent falling and without staggering.  The Director determined that, although the Veteran's falls are unpredictable, his symptoms are not so different from the schedular criteria, and would not have such a marked impact on employability, as to warrant a determination that application of the schedular criteria is impractical.  The Director concluded that an extraschedular evaluation under 38 C.F.R. § 3.321(b) was not warranted.  

The Director also noted the facts pertinent to employability.  The Director noted that the Veteran retired several years before he submitted the claim which is now on appeal.  The Director noted that there was no evidence that the Veteran's retirement was due to service-connected vertigo, or that vertigo markedly interfered with employment while the Veteran remained employed.  The Director noted the fact that the Veteran continued to garden and performed activities of daily living.  The Director noted that the Veteran did not require emergency treatment for vertigo during the relevant period, and there was no evidence of significant functional restrictions.  The facts set out by the Director are accurate.  The claims file demonstrates that the Veteran reported for VA examinations without assistance, performed activities of daily living, and performed other work-like activities, including gardening, without marked interference or frequent hospitalizations.  

Although the Board may not assign an extraschedular evaluation in the first instance, the Board must evaluate the Director's conclusion to determine whether the mandates of the Remand have been completed under the applicable law and regulations.  The Board concludes that the Director considered all the evidence of record, including the Veteran's statements and testimony and properly applied the correct regulations, Diagnostic Codes, and the criteria under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b).   

The Board notes the Veteran's contention that he might have earned more or been able to continue in jobs with higher earnings potential if he had not incurred the service-connected disability in service.  The Board sympathizes with the Veteran's position that compensation payments beginning in 2006 do not compensate the Veteran for disability prior to that time.  

However, VA is not authorized to grant an increased rating from the date of the Veteran's October 2006 claim on an extraschedular basis to compensate the Veteran for events prior to October 2006.  Although the Board sympathizes with the Veteran's contention that he could have earned more over his lifetime if he had not incurred the disability at issue in service, the Board agrees that the Director's determination that criteria for compensating individual unemployability do not warrant an extraschedular evaluation is supported by references to the record and is consistent with controlling legal authority.  


ORDER

The appeal for an extraschedular evaluation in excess of the 30 percent maximum schedular evaluation for positional vertigo is denied.  




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


